[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 98-2341

                      FRANCISCA BIBILONI,

                     Plaintiff, Appellant,

                               v.

               COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]


                             Before

                    Torruella, Chief Judge,
               Stahl and Lipez, Circuit Judges.




     Melba N. Rivera-Camacho on brief for appellant.
     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant U.S. Attorney, and Robert J. Triba, Chief Counsel,
Social Security Administration, on brief for appellee.




                         March 8, 2000
               Per Curiam. We have carefully reviewed the briefs

of the parties and the record and conclude that the judgment

of the district court should be affirmed for essentially the

reasons stated in its Opinion and Order, dated August 31,

1998.    We add only two comments.           First, the record plainly

contains conflicting evidence regarding the extent to which

claimant's       physical    and    mental    impairments   affect    her

ability    to     engage    in   work   related   activities.        Such

conflicts are for the Commissioner, not the courts.                   See

Rodriguez Pagan v. Secretary of Health and Human Services,

819 F.2d 1, 3 (1st Cir. 1987) (per curiam).            Second, because

this    case    is   virtually     indistinguishable   from   Ortiz    v.

Secretary of Health and Human Services, 890 F.2d 520 (1st

Cir. 1989) (per curiam), the administrative law judge's

reliance on the grid was permissible.

               Affirmed.    See Local Rule 27(c).




                                     -2-